        Case: 3:21-cv-00144-bbc Document #: 9 Filed: 04/22/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JIMMIE L. JOSHUA, JR.,
                                                                    ORDER
                           Plaintiff,
                                                                 21-cv-144-bbc
              v.

DANE COUNTY STAFF, SGT. R. LURKIN,
SGT. MCPHERSON, DEPUTY WACHOLZ,
DEPUTY POQUETT, DEPUTY SHOTLIFF,
WELLPATH STAFF, NURSE BOBBY,
NURSE MENDY AND SHERIFF DAVE MAHONEY,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Jimmie L. Joshua, Jr. has filed a civil action under 42 U.S.C. § 1983,

alleging that staff at the Dane County jail violated his constitutional rights in various ways.

Now he has filed a motion to stay or dismiss the case while he pursues administrative

exhaustion. Dkt. #6. Because plaintiff must exhaust his administrative remedies before filing

suit, 42 U.S.C. § 1997e(a), I cannot stay this case while plaintiff pursues exhaustion.

However, I will dismiss plaintiff’s claims without prejudice. He may refile his claims after

he has exhausted his administrative remedies.




                                              1
        Case: 3:21-cv-00144-bbc Document #: 9 Filed: 04/22/21 Page 2 of 2




                                         ORDER

       IT IS ORDERED that plaintiff Jimmie L. Joshua’s motion to voluntarily dismiss his

complaint, dkt. #6, is GRANTED. The complaint is DISMISSED WITHOUT PREJUDICE

so that plaintiff can exhaust his administrative remedies.



       Entered this 22d day of April, 2021.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                              2
